I do not agree to the overruling of the State's motion for rehearing, and quote with approval from the State's motion as my reasons, the following:
"It is the holding of the court that the indictment was defective, in the following allegation, `and thereupon the commissioners court of said county did pass and publish an order declaring the result of said election and prohibiting the sale of intoxicating liquors in said county.' The particular criticism of the court seems to be, that it is not made by statute the duty of the commissioners court to publish the order declaring the result of the election. But that it is the duty of the county judge to do so. It is doubtful that a strict construction of the statute will sustain this proposition. The statute does not in terms declare who shall publish the result of the election. (Article *Page 285 
3391, Revised Statutes.) But it provides that the order of the court declaring the result shall be published for four successive weeks in some newspaper, and provides that the newspaper shall be selected by the county judge. But it does not further provide that he shall publish or cause to be published the order. It is only left to inference who shall do this, and it would appear to be a strong position that the commissioners court was intended to do this, as the county judge is restricted to the mere selection or designation of what particular paper the publication shall appear in. In construing the legislative intent, if the common ordinary construction is placed upon the language of this statute, the county judge is not authorized to publish the order at all. Nor is there any direct command to the commissioners court to do so. But the construction of the statute is not a strained one, to the effect that the commissioners court was intended as the agency through which the publication could be made.
Again, the allegation is broad enough to include the county judge. An allegation to the effect that the commissioners court did publish the result, includes the allegation that the county judge participated therein, because he is a member of the commissioners court: made so by statute.
Under an allegation that the commissioners court did publish the order, the fact of the publication was admissible in evidence, even should it be held that it was the duty of the county judge to have the order published. The most that could be said by way of criticism of the allegation would be that it contains surplusage, and alleged that several other individuals assisted the county judge in the matter, but it contains the allegation that the county judge did publish the order. and therefore the allegation was broad enough to admit the proof.
That the statute was literally followed is illustrated in the language of the order of the commissioners court, which is in part, as follows: "It is further ordered that the clerk of this court make due entry of this order upon the minutes of this court, and that he deliver a duly certified copy of this order, under his hand and seal, to the publisher of a newspaper, selected by the county judge of this county, to publish the same, and that this order be published for four successive weeks, in the newspaper selected by the county judge, and within the said Comanche County, Texas." The above is quoted from the order of the commissioners court in order to test its admissibility under the allegations of the indictment. The order is in due form. Now lay it by the side of the allegation. It will be seen that it meets the allegation in the indictment, except that there is no allegation that the county judge selected and designated the newspaper to be used in publication, but that part is not essential to be alleged in the indictment, and no question, as I understand it, is made on that point.
Again, apply the test so often used, to wit: Could the defendant plead former conviction or former acquittal after being once tried on this indictment for the same offense, and sustain his plea? Without *Page 286 
undertaking to argue the question, it would seem clear enough that he could sustain his plea on a subsequent trial.
Again, while the particular question raised by appellant on this indictment was perhaps not raised in other cases before the court, yet it might not be amiss to state that this court has approved the form used in this indictment, in at least the following cases: Loveless v. State, 49 S.W. Rep., 601; Johnson v. State, 55 S.W. Rep., 968; Maddox v. State, 55 S.W. Rep., 832.
Again, as persuasive, it might also be noted that the form used is the one provided by both Judges White and Willson in their respective Penal Code and Forms." For these reasons I enter my dissent.